Per Curiam:

The question presented in this ease is, whether the finding and judgment of the court below are sustained by sufficient evidence. It is not whether all the evidence sustains them; nor whether there is more evidence in their favor than against them; nor whether the evidence in their favor is more convincing or satisfactory than the evidence against them; nor whether they are sustained by a preponderance of the evidence; but it is simply whether the sustaining evidence, taking it all as true, and not taking any of .the other evidence into consideration, is alone sufficient to sustain the finding and judgment. The conflicting evidence is all in parol. While we are inclined to think that the preponderance of the evidence is against the finding and judgment, yet there is some evidence clearly sustaining them, and sufficient in our opinion to sustain them, if it were all taken as true and if none of it were contradicted by any of the other evidence. Therefore, under the rules frequently enunciated by this court for the review- of evidence, we think it must be held that there is sufficient evidence to sustain the finding and judgment. At most, under the rules aforesaid, we cannot say that there is not sufficient evidence. The judgment of the court below will therefore be affirmed.